Citation Nr: 1638363	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for disability of the feet, other than left little toe fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1956 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board previously remanded this appeal for additional development in March 2016.  The case has since been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found needed in order to provide the Veteran with an adequate VA medical opinion and ensure compliance with the prior remand directives. 

The Veteran reports that while in service, the areas in which he worked were regularly contaminated with gas spills.  He has stated that during service, his toes turned black and that he was treated on more than one occasion at the hospital so that his feet could heal.  The Veteran reports that he has continued to have problems with fungal infections of the feet since separation from service.

The Veteran was provided with a VA skin examination in December 2012, at which he was diagnosed with tinea pedis.  At that time, he reported that he developed athlete's foot during service, which had continued to recur approximately once per month since service until the time of the examination.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that the Veteran's discharge examination was normal and that there was no mention of a fungal infection in an August 2010 VA podiatry note, and stating that tinea pedis affects 70 percent of the world's population at some point.   

The Board remanded the appeal in March 2016 for an additional examination and medical opinion which considered the Veteran's lay statements indicating continuing skin problems with his feet since service.  In this prior remand, the Board noted that it remained unclear whether the symptoms reported by the Veteran in the present represent the same symptoms that he experienced in service.

Pursuant to the March 2016 remand instructions, the Veteran was afforded an additional VA examination in May 2016.  At that examination, the Veteran reported that he gets athlete's foot weekly, lasting for about two days before going away, only to return a week later.  He reported taking various over the counter medications that somewhat controlled his athlete's foot, and stated that he does not see a doctor for this condition.  The Veteran further stated that he regularly rides a stationary cycle for exercise.  The examiner wrote on the examination report that review of the Veteran's post-service medical records indicate no chronic skin disability other than onychomycosis in 2010, for which the Veteran was prescribed a topical cream.  She then provided an opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, with the rationale that, "tinea pedis and onychomycosis is caused by a fungus and not caused by contact with gasoline and other chemicals.... [and] military discharge exam showed normal foot and skin exam."  She also referenced a medical abstract regarding the etiology and global epidemiology of tinea pedis, but did not otherwise indicate how such medical literature supported her conclusion.

Despite the May 2016 examiner's statement that the post-service treatment records show no other chronic skin disability than onychomycosis in 2010, the Board notes that VA treatment records from September 2015 and October 2015 include tinea pedis on the list of the Veteran's active medical problems.  As noted in the previous remand, the Veteran is also competent to report his observed symptomatology.  To the extent that the May 2016 opinion was based at least in part on an inaccurate factual premise, it is found to lack probative value.  Additionally, the examination report did not directly address whether the dermatological foot disorder present during the appeal period represents a continuation of the tinea pedis documented in the Veteran's service treatment records, and is therefore not found to substantially comply with the Board's prior remand instructions.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a supplemental VA medical opinion should be sought which contemplates the full evidence of record and directly responds to the inquiry presented.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the file any outstanding VA treatment records  from April 2016 to present.  

2.  Thereafter, refer the Veteran's claims file to a suitably-qualified medical professional (hereinafter "reviewer"), who has not yet provided an opinion on this matter for a supplemental medical opinion regarding the nature and etiology of the Veteran's claimed foot disorder, described as athlete's foot and onychomycosis.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the supplemental report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the reviewer must address the following:

A.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's foot disorder, present at any point during the relevant appeal period, was caused or has been aggravated by his military service, to include work in an area with frequent gas contamination and documented hospitalization for treatment and recovery from severe tinea pedis?

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's foot disorder, present at any point during the relevant appeal period, represents a continuation/recurrence of the in-service tinea pedis/foot problems documented in the Veteran's service treatment records?

In responding to this inquiry, the reviewer should address the Veteran's lay statements that he has experienced regular problems with athlete's foot since separation from service (previously described as occurring monthly, and described at the May 2016 VA examination as occurring weekly), which he treats with over the counter topical medication.
 
The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The reviewing physician must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed, and further explaining how such evidence supports their conclusion.  Simply stating that the record shows A, therefore conclusion B, without any further explanation for how A leads to B, may render the opinion provided insufficient for adjudication, and may require further followup.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for a foot disability other than left little toe fracture residuals in light of the expanded record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




